Perley, J.
The Bankrupt Act, section 4, requires that the plaintiff, who relies on a fraudulent concealment of property to avoid a plea of discharge in bankruptcy should “[give prior reasonable notice, specifying in writing such fraud or concealment.” It has been held in this State that a proper mode of making this specification is by replication to the plea, and that, if the replication, when that course is taken, does not contain a sufficient specification of the fraud relied on, it is bad on demurrer. Lampson v. Eastman, Grafton, Dec. 1847, not yet reported.
Even if the notice appended to this replication can be taken as part of it, which is at least doubtful, no fraudulent concealment is here sufficiently specified. It cannot be understood to give the defendant the information, which the bankrupt act contemplates. The only act stated is, that the property was in the hands of Mary Eogg. Whether it consisted of lands, goods, money, or ehoses in action, or any, or all of them, is not explained. In Lampson v. Eastman, the plaintiff specified “ a lot of hammers,” as the property concealed; and this, on demurrer, was held to be insufficient. No very minute or exact description of the property concealed would probably be required; but we think this is not a sufficient specification of a fraudulent concealment ; and there must be

Judgment on the demurrer for the defendant.